                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TROYAH YARWEH                                 :
    Plaintiff,
                                              :           CIVIL ACTION
          v.                                              NO. 18-4423
                                              :
GREYHOUND LINES, LLC.
    Defendant.                                :


                                          ORDER


       AND NOW, this 3rd day of September 2019, upon consideration of Defendant’s Motion

for Summary Judgment (ECF No. 17), Plaintiff’s Response thereto (ECF No. 18) and

Defendant’s Reply (ECF No. 19-3), it is hereby ORDERED that said Motion is GRANTED.

       It is further ORDERED that Plaintiff’s Request for a Trial De Novo (ECF No. 16) is

DENIED as MOOT and the Clerk of Court shall mark the matter CLOSED.



                                                          BY THE COURT:


                                                          /s/ C. Darnell Jones, II J.
